DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Terminal Disclaimer
The terminal disclaimer filed on May 17, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10/604,883 B2 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Applicant’s Amendments and Arguments
This Office action is responsive to the amendment filed on May 17, 2022. Applicant's submission has been entered.
Claims 1-18 are currently pending in the application, with claims 1-2, 13 amended, new claim 17 added in the claim amendment filed on May 17, 2022, and new claim 18 added as a result of Examiner’s amendment. 
The provisional rejection of claim 12 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 6 and 8 of U.S. Patent No. 10/604,883 B2 has been has been withdrawn as a result of Applicant’s filing the terminal disclaimer.
The objection of claim 2 has been withdrawn in response to Applicant’s amendments.
The rejection of claims 1, 2, and their dependent claims under 35 U.S.C. § 112, second paragraph, as being indefinite has been withdrawn in response to Applicant’s amendments.

EXAMINER’S AMENDMENT 
An examiner' s amendment to the record filed appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner' s amendment to claims 2-5, 11-12, 17 and new claim 18 was given in a telephone interview with Attorney Jong Wan Suh on May 26, 2022, followed by email communication.
Please amend the claims as follows: 

Claim 2 is rewritten as follows:
2. (Currently Amended) The laundry treatment apparatus according to claim 1, wherein the portion of the body is located at a space between [[an]]the upper surface of the cabinet and the upper surface of the drawer based on the drawer being retracted into the cabinet, 
wherein at least a portion of the supply pipe is arranged above the upper surface of the drawer. 

Claim 3 is rewritten as follows:
3. (Currently Amended) The laundry treatment apparatus according to claim 1, wherein the body has a cross-section that is capable of accommodating an upper edge of [[a]]the rear surface of the drawer. 

Claim 4 is rewritten as follows:
4. (Currently Amended) The laundry treatment apparatus according to claim 1, wherein the supply channel is located above a rear portion of [[an]]the upper surface of the drawer based on the drawer being retracted into the cabinet, and the discharge channel is located in a space between an upper portion of the rear surface of the cabinet and an upper portion of the rear surface of the drawer based on the drawer being retracted into the cabinet.

Claim 5 is rewritten as follows:
5. (Currently Amended) The laundry treatment apparatus according to claim 15, wherein one end of the connecting pipe is fixed to one of the first side surface of the body facing the entrance based on the drawer being retracted into the cabinet, a second side surface of the body facing [[a]]the side surface of the cabinet based on the drawer being retracted into the cabinet, a third side surface of the body facing the rear surface of the cabinet based on the drawer being retracted into the cabinet, or the bottom surface of the body.

Claim 11 is rewritten as follows:
11. (Currently Amended) The laundry treatment apparatus according to claim 6, wherein a length of the body allows the other end of the body to be located in a space between [[an]]the upper surface of the cabinet and [[an]]the upper surface of the drawer based on the drawer being extracted from the cabinet.

Claim 12 is rewritten as follows:
12. (Currently Amended) A laundry treatment apparatus comprising:
a cabinet having an entrance;
a drawer configured to be extracted from the cabinet through the entrance;
an accommodation unit disposed in the drawer and defining a space configured to receive washing water;
a single bar-shaped body coupled to one of a rear surface of the cabinet, a side surface of the cabinet, or an upper surface of the cabinet, configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet, and defining a supply channel therein;
a connecting pipe connected to a water source and a first end portion of the body to provide fluid communication between the supply channel of the body and the water source; and
a supply pipe connected to a second end portion of the body and the accommodation unit to provide fluid communication between the supply channel of the body and the accommodation unit,
wherein, based on the drawer being retracted into the cabinet, at least a portion of the body is located at a space between [[an]]the upper surface of the cabinet and an upper surface of the drawer.

Claim 17 is rewritten as follows:
17. (Currently Amended) A laundry treatment apparatus comprising:
a cabinet having an entrance;
a drawer configured to be extracted from the cabinet through the entrance;
an accommodation unit disposed in the drawer and defining a space configured to receive washing water;
a single bar-shaped body coupled to one of a rear surface of the cabinet, a side surface of the cabinet, or an upper surface of the cabinet, configured to be rotatable along a plane horizontal to a plane along which the drawer is retracted into or extracted from the cabinet, and defining a discharge channel therein along the body;
a pump disposed at a rear surface of the drawer to discharge water in the accommodation unit;
a first discharge pipe connected to the pump and a first end portion of the body to provide fluid communication between the pump and the discharge channel of the body; and
a second discharge pipe connected to the outside of the cabinet and a second end portion of the body to provide fluid communication between the discharge channel of the body and the outside of the cabinet[[,]]; and
a supply pipe connected to the accommodation unit and the first end portion of the body,
wherein a portion of the single bar-shaped body defines a supply channel,
wherein the supply channel and the discharge channel are defined side by side in the single bar-shaped body, and
wherein a first end of the first discharge pipe is connected to a bottom surface of the body, and a first end of the supply first side surface of the body.

New claim 18 is added as follows:
18. (New) The laundry treatment apparatus according to claim 17, wherein a first end of the second discharge pipe is connected to the second end portion of the body at a second side surface of the body that is opposite to the first side surface.

Allowable Claims
Claims 1-18 are allowed over the prior art of record.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kim (US 2011/0265524 A1), Jeong (US 2010/0101282 A1), Seo (US 2010/0107704 A1), and Kiyoyuki (JP 2002-291677 A). 
As for claims 1, 12, and 13, the prior art fails to teach or suggest fairly alone or in combination the limitation of a portion of the body defining the supply channel located at a space between an upper surface of the cabinet and an upper surface of the drawer based on the drawer being retracted into the cabinet, as in the context of claims 1, 12, 13 and 17. Such positioning of the body allows to provide an improved support for body during operation of the laundry treatment apparatus, and to decrease sagging of the body due to gravity or external force (vibration of the drawer), mitigate or prevent deformation or breakage of the body. See Applicant's US PG PUB 2020/0087842 A 1 at paras [0139], [0209], and [0210].
As for claim 17, the prior art of record fails to teach or suggest fairly alone or in combination the limitation of the supply channel and the discharge channel defined side by side in the single bar-shaped body, wherein a first end of the first discharge pipe is connected to a bottom surface of the body at a first end portion of the body, and a first end of the supply pipe is connected to a first side surface of the body at the first end portion of the body, as in the context of claim 17. Such connecting of the supply pipe and first discharge pipe to the different surfaces of the first end portion of the body while the supply channel and the discharge channel are defined side by side in the body, allows to space apart the portions of the first discharge pipe and the supply pipe that are adjacent the first end portion body, and thus, to minimize interference between the first discharge pipe and the supply pipe during the movement of the drawer.
Claims 2-11, 14-16, and 18 are allowed as they are dependent upon allowed claims 1, 12, and 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711 

/Joseph L. Perrin/Primary Examiner, Art Unit 1711